                                 Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 1 of 16



                            1    IRELL & MANELLA LLP
                                 Morgan Chu (70446)
                            2    MChu@Irell.com
                                 Benjamin W. Hattenbach (186455)
                            3    BHattenbach@Irell.com
                                 Michael D. Harbour (298185)
                            4    MHarbour@Irell.com
                                 1800 Avenue of the Stars, Suite 900
                            5    Los Angeles, California 90067-4276
                                 Telephone: (310) 277-1010
                            6    Facsimile: (310) 203-7199

                            7    A. Matthew Ashley (198235)
                                 MAshley@Irell.com
                            8    Lisa S. Glasser (223406)
                                 LGlasser@Irell.com
                            9    840 Newport Ctr. Dr., Suite 400
                                 Newport Beach, CA 92660
                           10
                                Attorneys for Plaintiff
                           11   TESSERA, INC.

                           12

                           13                                  UNITED STATES DISTRICT COURT

                           14                                 NORTHERN DISTRICT OF CALIFORNIA

                           15                                        SAN JOSE DIVISION

                           16

                           17 TESSERA, INC.,                                )   Case No. 5:15-CV-02543-BLF
                                                                            )
                           18                    Plaintiff,                 )   TESSERA’S MOTION FOR PARTIAL
                                                                            )   SUMMARY JUDGMENT ON TOSHIBA’S
                           19              vs.                              )   REQUEST FOR A REFUND OF
                                                                            )   ROYALTY PAYMENTS
                           20 TOSHIBA CORPORATION,                          )
                                                                            )   Date: August 8, 2019
                           21                    Defendant.                 )   Time: 9:00 a.m.
                                                                            )
                           22                                               )

                           23

                           24

                           25

                           26

                           27

                           28
                                                                                         Tessera's Motion For Partial Summary Judgment
                                                                                          On Toshiba's Request For A Refund Of Royalty
                                                                                                                              Payments
                                10638019                                                                  Case No. 5:15-CV-02543-BLF
 & MANELLA LLP
stered Limited Liability
         Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 2 of 16



 1                                                       TABLE OF CONTENTS
 2                                                                                                                                         Page
 3 NOTICE OF MOTION AND MOTION ........................................................................................ 1

 4 MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 1

 5 I.            INTRODUCTION ............................................................................................................... 1

 6 II.           STATEMENT OF FACTS.................................................................................................. 3

 7 III.          TOSHIBA CANNOT SEEK REFUND OF ROYALTIES ALREADY PAID .................. 4

 8               A.        Federal Patent Law Prohibits Refund of Royalty Payments ................................... 4

 9               B.        California Law Prohibits Refund of Payments Voluntarily Made .......................... 7

10               C.        Tessera Did Not “Breach” The Implied Covenant Of Good Faith ....................... 10

11               D.        Toshiba’s Counterclaim Is Barred By The Statute of Limitations ........................ 11

12 IV.           CONCLUSION ................................................................................................................. 12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                              Tessera's Motion For Partial Summary Judgment
                                                                                               On Toshiba's Request For A Refund Of Royalty
                                                                                                                                   Payments
      10638019                                                           -i-                                   Case No. 5:15-CV-02543-BLF
         Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 3 of 16



 1                                                   TABLE OF AUTHORITIES

 2                                                                                                                                  Page(s)
 3 Cases

 4 American Oil Serv. v. Hope Oil Co.,

 5   194 Cal. App. 2d 581 (1961) ........................................................................................................7

 6 Applied Elastometrics, Inc. v. Z-Man Fishing,
      521 F. Supp. 2d 1031 (N.D. Cal. 2007) ...................................................................................5, 6
 7
   Careau & Co. v. Security Pacific Business Credit, Inc.,
 8    222 Cal. App. 3d 1371 (1990) ....................................................................................................10
 9 Erie Tech. Prods. v. JFD Elecs.,
      1978 U.S. Dist. LEXIS 19704 (E.D.N.Y. Feb. 6, 1978) ..............................................................7
10

11 Glue-Fold Inc. v. Slautterback Corp.,
      82 Cal. App. 4th 1018 (2000) .....................................................................................................11
12
   Gryczman v. 4550 Pico Partners, Ltd.,
13    107 Cal. App. 4th 1 (2003) .........................................................................................................11
14 Guz v. Bechtel Nat’l, Inc.,
      24 Cal. 4th 317 (2000)................................................................................................................10
15

16 Krieger v. Nick Alexander Imports, Inc.,
      234 Cal. App. 3d 205 (1991) ......................................................................................................11
17
   MedImmune, LLC v. PDL BioPharma, Inc.,
18    No. C 08-5590 JF HRL, 2011 WL 61191 (N.D. Cal. Jan. 7, 2011) .............................................5

19 Parino v. Bidrack,
       838 F. Supp. 2d 900 (N.D. Cal. 2011) .........................................................................................7
20
   Perez-Encinas v. AmerUs Life Ins. Co.,
21
       468 F. Supp. 2d 1127 (N.D. Cal. 2006) .....................................................................................11
22
   Rite-Nail Packaging v. Berryfast, Inc.,
23     706 F.2d 933 (9th Cir. 1983) ....................................................................................................5, 6

24 Shelley v. Board of Trade of San Francisco,
       87 Cal. App. 344 (1927) ...............................................................................................................8
25
   St. Regis Paper Co. v. Royal Industries,
26     552 F.2d 309 (9th Cir. 1977) ....................................................................................................5, 6
27
   Steinman v. Malamed
28     185 Cal. App. 4th 1550 (2010) ...........................................................................................8, 9, 10
                                                                                            Tessera's Motion For Partial Summary Judgment
                                                                                             On Toshiba's Request For A Refund Of Royalty
                                                                                                                                 Payments
       10638019                                                        - ii -                                Case No. 5:15-CV-02543-BLF
         Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 4 of 16



 1 Studiengesellschaft Kohle v. Shell Oil Co.,
      112 F.3d 1561 (Fed. Cir. 1997) ....................................................................................................5
 2
   The Texas Oil Co. v. Todd,
 3    19 Cal. App. 2d 174 (1937) ..........................................................................................................9
 4
   Transitron Elec. Corp. v. Hughes Aircraft Co.,
 5    649 F.2d 871 (1st Cir.1981) .........................................................................................................7

 6 Wang Labs., Inc. v. Ma Labs., Inc.,
      No. C 95-2274 SC, 1995 WL 729298 (N.D. Cal. Dec. 1, 1995) .............................................5, 6
 7
   Western Gulf Oil Co. v. Title Ins. & Tr. Co.
 8    92 Cal. App. 2d 257 (1949). ..............................................................................................8, 9, 10
 9 Zenith Lab, Inc. v. Carter-Wallace, Inc.,

10    530 F.2d 508 (3d Cir. 1976) .........................................................................................................7

11 Statutes

12 California Code of Civil Procedure § 337(1) ...............................................................................3, 11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                          Tessera's Motion For Partial Summary Judgment
                                                                                           On Toshiba's Request For A Refund Of Royalty
                                                                                                                               Payments
       10638019                                                      - iii -                               Case No. 5:15-CV-02543-BLF
        Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 5 of 16



 1                               NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that on August 8, 2019 at 9:00 a.m., or as soon thereafter as the

 3 matter may be heard, in the United States District Court for the Northern District of California,

 4 located at 280 South 1st Street, San Jose, California 95113, Plaintiff Tessera, Inc. (“Tessera”)

 5 moves pursuant to Federal Rule of Civil Procedure 56 for partial summary judgment on Toshiba

 6 Corporation’s (“Toshiba”) Fourth Cause of Action (Covenant of Good Faith and Fair Dealing) to

 7 the extent it seeks a refund of previously-paid royalties. Tessera’s motion is based on this Notice

 8 of Motion; the accompanying Memorandum of Points and Authorities; the Declaration of Michael

 9 Harbour; the exhibits thereto; the files and pleadings in this Action; the arguments to be made at

10 the hearing on this Motion; and all other matters of which the Court may take judicial notice.

11                       MEMORANDUM OF POINTS AND AUTHORITIES

12 I.       INTRODUCTION

13          This is a breach of contract action in which Tessera is seeking recovery of unpaid royalties

14 that it believes are due under its 1999 TCC® License Agreement (“Agreement”) with Toshiba.

15 After paying royalties for more than a decade, Toshiba abruptly stopped paying in 2013, and

16 Tessera filed this action. As part of a “best defense is a good offense” strategy, Toshiba is not

17 only seeking to avoid paying royalties after 2013, but has also asserted a counterclaim in which it

18 is seeking a windfall by claiming that it is entitled to a refund for amounts that it previously paid

19 voluntarily and intentionally before this action was filed. The undisputed facts establish that

20 Toshiba is not entitled to any such refund as a matter of law for at least four independent reasons.

21          First, as both the Ninth Circuit and this District repeatedly have held, patent law does not

22 allow a licensee to recoup previously paid royalties on the ground that the payments were made on

23 non-infringing products. Yet that is exactly what Toshiba is attempting to do here. Toshiba

24 alleges it paid royalties for a nearly three-year period during which, according to Toshiba, none of

25 its products infringed. The law, however, is clear: a licensee who wishes to challenge the scope

26 of the licensed patents must take affirmative steps to adjudicate the issue of infringement by either

27 bringing suit or giving notice of non-infringement and ceasing payment. It cannot continue to

28 enjoy the benefits of the license and seek a refund later. Here, it is undisputed that Toshiba did not
                                                                    Tessera's Motion For Partial Summary Judgment
                                                                     On Toshiba's Request For A Refund Of Royalty
                                                                                                         Payments
                                                     -1-                             Case No. 5:15-CV-02543-BLF
       Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 6 of 16



 1 cease paying royalties based on alleged non-infringement until 2013. All royalties paid prior to

 2 then are non-refundable as a matter of law.

 3          Second, the docti·ine of volunta1y payment bars Toshiba from seeking a refund of royalty

 4 payments. Toshiba made the royalty payments for which it seeks restitution voluntarily, with full

 5 knowledge of the relevant facts. Under black-letter California law, such volunta1y payments

 6 cannot be recovered. Toshiba claims to have made two mistakes when it made the payments for

 7 which it seeks a refund, but there is no evidence of any mistake. Toshiba claims that it was

 8 previously paying royalties because it was practicing Tessera's U.S. Patent No. 5,679,977 ("the

 9 '977 Patent"), but mistakenly paid royalties after that patent expired in September 2010. But

10 Toshiba knew when the patent expired. It was not only obvious on the face of the paten           •
11                                                                   and Toshiba's 30(b)(6) witness

12 admitted in deposition that Toshiba knew in 2010 that the patent had expired but decided to

13 continue paying royalties. Toshiba also alleges that it made a mistake when it paid royalties on

14 "large-pitch package products," but Toshiba knew the pitch size of its own products. Toshiba's

15 allegation that Tessera "demanded" royalty payments also does not mean that Toshiba's decision

16 to pay those royalties was not volunta1y . If Toshiba believed these demands were improper, it

17 could have ceased making payment or brought suit to clarify its obligations. Instead, it continued

18 to pay without objection. Because it is undisputed that Toshiba had full knowledge of the relevant

19 facts when it made the prior payments, summaiy judgment is appropriate.

20          Third, Toshiba has not identified any actions by T essera that would qualify as a breach of

21 the implied covenant of good faith and fair dealing, the legal theo1y under which Toshiba is

22 seeking its refund. The implied covenant is based on the principle that one conti·acting paiiy

23 cannot unfairly frnsti·ate the other paiiy's right to receive the benefits of the conti·act. Toshiba

24 entered into the Agreement to obtain access to certain Tessera technology and the freedom to

25 operate without feai· of a patent infringement claim by Tessera concerning the patents and patent

26 applications at issue. This is exactly what it received. There is no evidence that Tessera somehow

27 deprived Toshiba of that freedom to operate. Tessera did not sue Toshiba or its customers for

28 patent infringement nor othe1w ise frnsti·ate the benefits of the contract.
                                                                     Tessera's Motion For Partial Summary Judgment
                                                                      On Toshiba's Request For A Refund Of Royalty
                                                                                                          Payments
                                                      -2-                             Case No. 5:15-CV-02543-BLF
         Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 7 of 16



 1          Fomt h , Toshiba's implied covenant counterclaim, the only bas is for its claimed refund, is

 2 baITed by the four-year statute of limitations provided in California Code of Civil Procedure

 3 § 337(1). Toshiba filed its implied covenant counterclaim on June 18, 2015 , more th an four years

 4 after all the relevant events had occmTed. The '977 patent expired in 2010, an d Toshiba continued

 5 to pay royalties after that point, including on " lar ge-pitch" packages. Toshiba's breach of contract

 6 claim is thus time baITed.

 7 II.      STATEMENT OF FACTS

 8          In 1999, the paities entered into a license agreement under which Tessera provided

 9 Toshiba with access to Tessera's semiconductor integrated circuit packaging technology in

10 exchange for Toshiba's payment of royalties. TCC License Agreement, Hai·bour Deel., Ex. 1 at

11 633-652. The recitations on page 1 of th e paities ' Agreement state th at Tessera owned ce1tain

12 patents an d patent applications relating to semiconductor integrated circuit packaging and that

13 Toshiba " desires to obtain a non-exclusive license under Tessera's said ce1tain patents and patent

14 applications ." Id. at 633. Thus, the primaiy benefit confe1Ted to Toshiba under th e Agreement

15 was a non-exclusive license that provided Toshiba with access to certain Tessera technology and

16 the freedom to operate with out feai· of a patent infringement suit by Tessera.

17          Toshiba paid royalties under the Agreem ent from 1999 through the second quaiter of2013

18 even though Toshiba believed in 2010 that the relevant T essera patents had expired. Ikuko

19 Shimagawai·a, the Department Manager of Toshiba's Intellectual Prope1ty Development

20 Department of Semiconductor & Storage Product Company, confin ned this was Toshiba's

21 understanding at her 30(b)(6) deposition . See Hai·bour Deel., Ex. 2 at 149:6-10 ("Q. Is it conect

22 that between October 2010 and the yeai· 2013 , Toshiba paid royalties to T essera even though

23 Toshiba did not believe it was infringing any valid Tessera patent? A. Yes, for a specific period of

24 time. "). See also id. at 150:7-17 ("[T]he patents that we thought we were using expired in 2010.

25 Therefore, at that point in time, our understan ding is - was that there was no patent - that we were

26 using.") .

27

28                                                         Hai·bour Deel., Ex . 3 at 7839.
                                                                    Tessera's Motion For Partial Summary Judgment
                                                                     On Toshiba's Request For A Refund Of Royalty
                                                                                                         Payments
                                                     -3-                             Case No. 5:15-CV-02543-BLF
       Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 8 of 16



 1          On November 27, 2013, Toshiba sent a letter to Tessera stating that it would no longer pay

 2 any royalties to Tessera, and enclosed a royalty report for the third quarter of 2013 showing the

 3 amount of $0 paid. Harbour Decl., Ex. 4 at 1726-1728. Toshiba has paid no royalties since. After

 4 trying to reach a business resolution, Tessera commenced this litigation on May 12, 2015.

 5          Toshiba filed several counter claims which include a Fourth Count for “Breach of Implied

 6 Warranty of Good Faith and Fair Dealing.” This count reads, in relevant part, as follows:

 7          33.     The implied covenant also extends to amounts paid erroneously and
            disputes regarding payment obligations. During the course of the TCC License
 8          Agreement, Toshiba made royalty payments to Tessera for certain large-pitch
            package products that were not captured by the TCC License Agreement. Tessera
 9          also demanded that Toshiba continue making royalty payments after the expiration
            of certain patents and upon the assurance that Tessera would provide evidence that
10          Toshiba is covered by a valid, unexpired, and enforceable TCC-Licensed Patent.
            Tessera has failed to provide any such evidence. Dkt. No. 90-1 at 18:21-28
11
            34.     As a result of the mistaken royalty payments for the large-pitch package
12          products and overpayment of royalties in compliance with Tessera’s demands for
            post-expiration royalties, Toshiba paid royalties to Tessera in excess of the amount
13          actually due and owing under the TCC License Agreement. Tessera has therefore
            been unjustly enriched by the amount of such overpayments. Id. at 19:1-18.1
14

15 III.     TOSHIBA CANNOT SEEK REFUND OF ROYALTIES ALREADY PAID

16          The focus of this motion is Toshiba’s claim that it is entitled to restitution of royalty

17 amounts that Toshiba allegedly “mistakenly” paid or paid “upon demand” by Tessera. Toshiba

18 made the royalty payments at issue between October 2010, by which time certain patents had

19 expired, and June 2013, after which Toshiba ceased all royalty payments. Toshiba is not entitled

20 to a refund as a matter of law for the reasons set forth below.

21          A.     Federal Patent Law Prohibits Refund of Royalty Payments

22          Toshiba claims that it is owed a refund for royalties it paid after October 2010 on the

23 grounds that none of its products infringed any Tessera patent after that date. But even if that

24 were true, Toshiba cannot seek a refund of royalties. It is “settled law” that a licensee cannot

25 “recoup or offset past royalties if the products made under the license agreement are later

26
          1
            Toshiba’s claim is based on two categories of alleged wrongdoing: Tessera’s allegedly
27 improper exercise of its audit rights (¶¶ 31-32); and Tessera’s retention of Toshiba’s royalty
   payments (¶¶ 33-35). While none of the alleged conduct constitutes bad faith, this motion does
28 not address the audit claims because they are not the basis for Toshiba’s refund request.
                                                                      Tessera's Motion For Partial Summary Judgment
                                                                       On Toshiba's Request For A Refund Of Royalty
                                                                                                           Payments
                                                      -4-                              Case No. 5:15-CV-02543-BLF
       Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 9 of 16



 1 determined to be non-infringing.” Applied Elastometrics, Inc. v. Z-Man Fishing, 521 F. Supp. 2d

 2 1031, 1039 (N.D. Cal. 2007) (citations omitted); see also Wang Labs., Inc. v. Ma Labs., Inc., No.

 3 C 95-2274 SC, 1995 WL 729298, at *11 (N.D. Cal. Dec. 1, 1995) (federal patent law bars refunds

 4 for royalties paid on products “later determined to be noninfringing”). Rather, to avoid royalty

 5 payments, a licensee must “take[] an affirmative step that would prompt the early adjudication” of

 6 the patent’s enforceability, such as “filing an action” challenging the scope or validity of the patent

 7 or “notifying the licensor that the payments were being stopped” because the patent was believed

 8 to be non-infringing or invalid. See Rite-Nail Packaging v. Berryfast, Inc., 706 F.2d 933, 936

 9 (9th Cir. 1983); MedImmune, LLC v. PDL BioPharma, Inc., No. C 08-5590 JF HRL, 2011 WL

10 61191, at *23 (N.D. Cal. Jan. 7, 2011) (licensee must “(i) actually cease payment of royalties, and

11 (ii) provide notice to the licensor that the reason for ceasing payment is that it believes the patents

12 are invalid.”) (citing Studiengesellschaft Kohle v. Shell Oil Co., 112 F.3d 1561 (Fed. Cir. 1997)).

13          This rule is based on the following “policy considerations”:

14          The possibility of obtaining a refund of all royalties paid might induce a
            manufacturer to accept a license based on a patent of doubtful validity, derive the
15          benefits of suppressed competition which the patent affords, and challenge validity
            only after the patent's expiration. The licensee would have a chance to regain all
16          the royalties paid while having enjoyed the fruits of the license agreement.

17 Applied Elastometrics, 521 F. Supp. 2d at 1040 (quoting St. Regis Paper Co. v. Royal Industries,

18 552 F.2d 309, 314 (9th Cir. 1977)). Courts in this district have held that this same rationale bars

19 recovery of royalties paid on products that are determined to be non-infringing. See, e.g., id;

20 Wang, 1995 WL 729298, at *11. For example, in Wang, the licensee attempted to both recoup

21 and offset royalties it had paid for a year on non-infringing products. Even though the license was

22 infringement based, and a court had determined that the licensee’s “product [did] not infringe [the

23 licensor’s] patent,” the court still held that past royalty payments were non-recoverable as a matter

24 of law. Id. (granting summary judgment).

25          The same is true here. It is undisputed that Toshiba did not take any affirmative step to

26 avoid royalty payments until November 27, 2013, when it sent Tessera a letter indicating it was

27 paying no royalties and asserting that it “does not believe any Toshiba product is covered by any

28 claim of any valid, unexpired ‘Tessera Patent.’” Harbour Decl., Ex. 4 at 1726. Moreover, as in
                                                                     Tessera's Motion For Partial Summary Judgment
                                                                      On Toshiba's Request For A Refund Of Royalty
                                                                                                          Payments
                                                     -5-                              Case No. 5:15-CV-02543-BLF
      Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 10 of 16



 1 Applied Elastrometrics and Wang, “the agreement here provides that there is no warranty or

 2 representation regarding the validity or scope of the patent rights.” Applied Elastometrics, 521 F.

 3 Supp. 2d at 1040; Harbour Decl., Ex. 1 at 641 (“Licensee acknowledges and agrees that the rights

 4 and licenses . . . are provided to Licensee ‘AS IS,’ with no warranty of any kind.”). Thus, Toshiba

 5 “assumed the risk” that Tessera’s patents “might, at some future date, be found not to include the

 6 licensed products.” Applied Elastometrics, 521 F. Supp. 2d at 1040.

 7          If Toshiba had wished to contest royalty payments on the basis of non-infringement

 8 beginning in 2010, it should have sent its letter and ceased payment in 2010 instead of waiting

 9 three years. As Toshiba’s counsel explained at oral argument before the Ninth Circuit in this

10 action, Toshiba chose to delay because it wanted to keep the right to operate freely under the

11 agreement and avoid litigation:

12          JUDGE ROSENTHAL: So the language of the 1999 agreement says this
            agreement extends to the point that the last patent covered expires. . . . What do we
13          do with that?

14          [TOSHIBA ATTORNEY] MR. HAWES: That means after we stopped using
            [Tessera’s] patents, we had the choice if, we wanted to, to introduce new products
15          that used patents that were still around. Right? So we kept that right, but we don't
            have to pay royalties when we're not using their patents which is the --
16
            JUDGE HAWKINS: So why did you?
17
            MR. HAWES: Because we didn't -- they said you're using them. We said we're
18          not. We were like, “Let's try to work this out. We don't want litigation.”

19                                                   ***
            And, you know, so at that point in time, yes, we had our position, but we don't know
20          if we go into court whether we're 100 percent going to win.

21 Harbour Decl., Ex. 5 at 32:3-33:4. In short, Toshiba did not “take[] an affirmative step that would

22 prompt the early adjudication” of infringement, meaning “filing an action” or “notifying [Tessera]

23 that the payments were being stopped” on the basis of non-infringement. Rite-Nail Packaging,

24 706 F.2d at 936. Instead, it purposefully delayed while it continued to enjoy the benefits of the

25 license and only later sought a refund. This is precisely what patent law prohibits. St. Regis

26 Paper Co., 552 F.2d at 314.

27          Toshiba is thus not entitled to a refund as a matter of law. Nor can it avoid this result by

28 asserting that it paid “by mistake” or upon “demand” by Tessera (cross-claim ¶¶ 33, 35). Not only
                                                                     Tessera's Motion For Partial Summary Judgment
                                                                      On Toshiba's Request For A Refund Of Royalty
                                                                                                          Payments
                                                     -6-                              Case No. 5:15-CV-02543-BLF
      Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 11 of 16



 1 is this inconsistent with the representations Toshiba made to the Ninth Circuit and, as explained

 2 below, wholly unsupported by the record, it is also irrelevant. While some courts have recognized

 3 an exception to the no-refund rule where the licensee “was induced to accept the license as a result

 4 of fraud,” a mere “‘mistake’” in making payment is not sufficient. Transitron Elec. Corp. v.

 5 Hughes Aircraft Co., 649 F.2d 871, 875 (1st Cir.1981); see also Erie Tech. Prods. v. JFD Elecs.,

 6 1978 U.S. Dist. LEXIS 19704, at *15 (E.D.N.Y. Feb. 6, 1978) (licensee cannot seek refund based

 7 on “claim that the payment of royalties constituted a mistake”) (citing Zenith Lab, Inc. v. Carter-

 8 Wallace, Inc., 530 F.2d 508, 513, 514 (3d Cir. 1976)). Here, there is no allegation, let alone

 9 evidence, that Tessera fraudulently induced Toshiba to enter the license agreement.

10          B.     California Law Prohibits Refund of Payments Voluntarily Made

11          A separate and independent reason why summary adjudication is appropriate is that

12 Toshiba made the royalty payments at issue voluntarily and with full knowledge of the relevant

13 facts. Under the “voluntary payment” doctrine, such royalty payments are not subject to a refund

14 as a matter of law. “The voluntary payment doctrine bars the recovery of money that was

15 voluntarily paid with full knowledge of the facts.” Parino v. Bidrack, 838 F. Supp. 2d 900, 908

16 (N.D. Cal. 2011). See also American Oil Serv. v. Hope Oil Co., 194 Cal. App. 2d 581, 586 (1961)

17 (referencing the “familiar rule that a payment voluntarily made with knowledge of the facts

18 affords no ground for an action to recover it back”). Toshiba claims that it is entitled to a refund

19 because of two alleged mistakes and because Tessera made demands for the payments. The

20 undisputed evidence refutes each of these theories.

21          First, Toshiba argues that it made a mistake when it paid royalties on “large-pitch”

22 products. As an initial matter, Toshiba offers no support for its position that “large-pitch”

23 products are not covered, and the Agreement contains no exclusion based on pitch size.

24 Regardless, it is beyond dispute that Toshiba knew the pitch size of its own products, including at

25 the time it made the allegedly mistaken payments. It was Toshiba that prepared detailed royalty

26 reports based on Toshiba’s own knowledge of the details of its products, including pitch size.

27 Toshiba maintains the confidentiality of its technical documentation and manufacturing processes.

28 See Harbour Decl., Ex. 6 at 55:2-4, 58:3-5. So Toshiba, and only Toshiba, knew these details of
                                                                    Tessera's Motion For Partial Summary Judgment
                                                                     On Toshiba's Request For A Refund Of Royalty
                                                                                                         Payments
                                                    -7-                              Case No. 5:15-CV-02543-BLF
      Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 12 of 16



 1 its products and, with that knowledge, Toshiba decided to pay royalties on large-pitch products.

 2          Second, Toshiba claimed in discove1y that it made a mistake paying royalties after the '977

 3 Patent expired in October 2010 because it purportedly believed the '977 Patent would not expire

 4 until October 2014. Harbour Deel., Ex. 7 at 8:24-28, 9:1 -9. But as noted above, Toshiba's own

 5 30(b)(6) witness admitted in her binding testimony that Toshiba knew in September 2010 that the

 6 '977 Patent had expired but continued paying royalties anyway until 2013. See Harbour Deel.,

 7 Ex. 2 at 149:6-10, 150:7-1 7.

 8

 9                                                                              . Hai·bour Deel. , Ex. 3 at

10 7839. In any event, the expiration date is self-evident from the face of the patent.

11          Third, Toshiba cannot contend that the royalty payments that it made were somehow

12 involunta1y because of alleged "demands and assurances" made by Tessera. Not only is this

13 theo1y flatly inconsistent with Toshiba's claim that it paid by "mistake," but the voluntaiy

14 payment doctrine applies even when a paity's payment is made in response to the demand of

15 another party. Shelley v. Board of Trade ofSan Francisco , 87 Cal. App. 344, 349 (1927) ("The

16 principle is elementaiy that, if a person knowingly submits to a demand, however improper, by

17 paying that which is demanded instead of invoking the remedy which the law affords him against

18 such demands, such payment is voluntaiy and the recove1y thereof cannot be had.").

19          For example, in Western Gulf Oil Co. v. Title Ins. & Tr. Co., the defendant demanded that

20 plaintiff pay certain withheld royalty amounts on an oil lease within sixty days and threatened

21 forfeiture of the lease if the demand was not met. 92 Cal. App. 2d 257, 260-61 (1949). Plaintiff

22 eventually relented and paid, but brought suit several months later to recoup these payments. Id.

23 at 265. The comi held that, because " [t]he payments were finally made and accepted without any

24 conditions or reservations," they were volunta1y and could not be recovered even though the

25 defendant had demanded payment and threatened legal action. Id. at 264. Similai·ly, in Steinman

26 v. Malamed, the defendant attempted to pay disputed amounts "under protest," but then, after

27 plaintiff objected, wired the payments "without reservation." 185 Cal. App. 4th 1550, 1558. The

28 payments were thus volunta1y and non-recoverable. Id.
                                                                   Tessera's Motion For Partial Summary Judgment
                                                                    On Toshiba's Request For A Refund Of Royalty
                                                                                                        Payments
                                                    -8-                             Case No. 5:15-CV-02543-BLF
      Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 13 of 16



 1          The facts here are even more compelling than in Western Gulf or Steinman. There is no

 2 evidence that Tessera threatened Toshiba with forfeiture if it did not continue to pay royalties, nor

 3 is there any evidence that Toshiba ever attempted to pay royalties "under protest." For nearly

 4 three years after it now contends no royalties were due, Toshiba unilaterally perfo1med specific

 5 calculations of royalties (down to counting billable pins of specific Toshiba packages), prepared

 6 royalty reports, provided the royalty repo1is to Tessera, and paid royalties according to the reports

 7 without stating that such payments were being made under protest. Indeed, none of the royalty

 8 reports prepared and submitted by Toshiba indicate in any way that the payments were being made

 9 subject to ce1iain "conditions or reservations." Western Gulf Oil Co., 92 Cal. App. 2d at 264; see,

10 e.g., Harbour Deel, Ex. 8 (Toshiba royalty reports).

11          Even if Toshiba had paid "trnly ' under protest,' that would not necessai·ily make the

12 payment involuntaiy, as more is required." Steinman, 185 Cal. App. 4th at 1558. Specifically,

13 '"there must have been no other adequate means available to prevent the loss."' Id. (quoting

14 Western Gulf, 92 Cal. App. 2d at 264). Here, Toshiba clearly had such means. It could have

15 stopped paying (as it did in 2013) or it could have "commenced action immediately" to clai·ify the

16 scope of its obligations. Western Gulf, 92 Cal. App. 2d at 264; see also The Texas Oil Co. v.

17 Todd, 19 Cal. App. 2d 174, 188 (1937) (payment volunta1y where paiiy could "have paid ...

18 under protest, and then ... brought suit for declai·ato1y relief'). It did neither.

19          Moreover, Toshiba's "protracted silence" of neai·ly three years, during which it paid

20                        in royalties (Harbour Deel. ,r 10, Ex. 8) without taking any action to

21 challenge or recoup any po1i ion of these payments, demonstrates that Toshiba "did not make the

22 payment under duress." Steinman, 185 Cal. App. 4th at 1560. "Presumably, given the lai·ge

23 amount at issue, a reasonably prndent person under duress would have used this interval to take

24 some protective action, such as offering a counter disposition amount, seeking declarato1y relief

25 pursuant to section 1060, or interpleading the money." Id. Toshiba did none of these things.

26 Moreover, as a sophisticated company, Toshiba could decide for itself whether to continue paying

27 royalties after 2010 regai·dless of whatever "demands" or "assurances" Tessera supposedly made.

28          Indeed, as Toshiba's counsel explained to the Ninth Circuit, Toshiba made payments so
                                                                     Tessera's Motion For Partial Summary Judgment
                                                                      On Toshiba's Request For A Refund Of Royalty
                                                                                                          Payments
                                                      -9-                             Case No. 5:15-CV-02543-BLF
      Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 14 of 16



 1 that it could continue to enjoy the protections of the license and "avoid litigation until" it was

 2 prepared to make an infringement challenge. Western Gulf, 92 Cal. App. 2d at 265; Harbour

 3 Deel. , Ex. 5 at 32:3-33:4. In other words, Toshiba was not coerced into paying royalties; it simply

 4 made a business decision. And regardless of its motives, the fact that Toshiba sat on its hands for

 5 nearly three years demonstrates that the decision was voluntaiy. Steinman, 185 Cal. App. 4th at

 6 1560. Toshiba is thus not entitled to a refund as a matter oflaw.

 7          C.     T essera Did Not "Breach" The Implied Covenant Of Good Faith

 8          A third independent reason for summaiy judgment is that there is no evidence that Tessera

 9 did anything to deprive Toshiba of the benefits of the Agreement. "The covenant of good faith

10 and fair dealing, implied by law in eve1y contract, exists merely to prevent one contracting paiiy

11 from unfairly frnstrating the other paiiy's right to receive the benefits of the agreement actual~y

12 made." Guz v. Bechtel Nat'!, Inc. , 24 Cal. 4th 317, 349 (2000) (emphasis in original). The

13 California Comt of Appeal explained this cause of action in Gareau & Co. v. Security Pacific

14 Business Credit, Inc. , 222 Cal. App. 3d 1371, 1395 (1990):

15          [A]llegations which asse1t such a claim (for breach of the covenant of good faith
            and fair dealing) must show that the conduct of the defendant ... demonstrates a
16          failure or refusal to dischai·ge contractual responsibilities, prompted not by an
            honest mistake, bad judgment or negligence but rather by a conscious and deliberate
17          act, which unfairly frustrates the agreed common purposes and disappoints the
            reasonable expectations of the other paity thereby depriving that paity of the
18          benefits of the agreement.

19 Toshiba has not pointed to or offered any evidence of any affirmative act by Tessera which

20 deprived Toshiba of the benefits of the Agreement, namely Toshiba's obtaining of a non-exclusive

21 license under certain of Tessera's patents and patent applications. When Toshiba entered into the

22 Agreement, Toshiba obtained the benefit of being able to operate with peace from Tessera,

23 without fear that Tessera might sue it for infringement of the relevant patents.

24          Tessera did nothing to deprive Toshiba of that benefit Tessera did not sue Toshiba for

25 patent infringement, or do anything to cause Toshiba to have any "mistaken" beliefs about when

26 ce1tain patents expired or about whether it should pay royalties on lai·ge-pitch products. Those

27 "mistakes," even if trne, were unilaterally made by Toshiba, without any bad faith action by

28 Tessera causing those "mistakes."
                                                                    Tessera's Motion For Partial Summary Judgment
                                                                     On Toshiba's Request For A Refund Of Royalty
                                                                                                         Payments
                                                    - 10 -                           Case No. 5:15-CV-02543-BLF
      Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 15 of 16



 1                                                     Likewise, th e mere fact that Tessera may have

 2 had different views of Toshiba's royalty obligations and supposedly "demanded" that Toshiba

 3 continue making payments after October 2010 were not bad faith affnmative actions which

 4 deprived Toshiba of the benefits of the contract. As noted above, Tessera did not force Toshiba to

 5 make any royalty payments. That decision ultimately rested with Toshiba and Toshiba alone.

 6 And even if there were alleged mistakes or disagreements concerning certain limited royalty

 7 payments, such mistakes or disagreements did not threaten to deprive Toshiba of its license rights.

 8 As a result, Toshiba's implied covenant claim fails as a matter oflaw.

 9          D.     Toshiba's Counterclaim Is Barred By The Statute of Limitations

10          The relevant statute of limitations for Toshiba's implied covenant counterclaim is four

11 years because the counterclaim is based upon a written instnunent. See California Code of Civil

12 Procedure § 337(1); Krieger v. Nick Alexander Imports, Inc., 234 Cal. App. 3d 205, 220-221

13 (1991). The limitations period begins to nm once all essential elements are present and a remedy

14 is available. See Glue-Fold Inc. v. Slautterback Corp., 82 Cal. App. 4th 1018, 1029 (2000). Here,

15 there is no dispute that all the relevant events had occmTed as of at least October 2010 based on

16 Toshiba's own allegations. At that point, the allegedly relevant patents had expired, but Toshiba

17 continued paying royalties (including on large-pitch packages). Yet Toshiba did not asse1i its bad

18 faith claim until Jlme 18, 2015- well after the four-year limitations period had nm.

19          There is thus no dispute that Toshiba's claim for breach is time baned. Nor can Toshiba

20 avoid this result by claiming that the limitations period was tolled because Toshiba was somehow

21 ignorant of the relevant facts. The discove1y mle only applies where '"circumstances prevent [the

22 plaintiff] from knowing they have been hanned. '" Perez-Encinas v. AmerUs Life Ins. Co. , 468 F.

23 Supp. 2d 1127, 1135 (N.D. Cal. 2006) (quoting Gryczman v. 4550 P ico Partners, Ltd., 107 Cal.

24 App. 4th 1, 5-6 (2003)). Here, Toshiba has not identified any "secretive breach" committed by

25 Tessera that would have somehow prevented it from learning of the relevant facts. And even

26 assmning the discove1y rnle did apply, there is no dispute that Toshiba knew or reasonably should

27 have known all the relevant facts in 2010. The expiration date of the patent is evident on its face,

28 and Toshiba knew it was paying royalties even after the allegedly relevant Tessera patents had
                                                                   Tessera's Motion For Partial Summary Judgment
                                                                    On Toshiba's Request For A Refund Of Royalty
                                                                                                        Payments
                                                   - 11 -                           Case No. 5:15-CV-02543-BLF
      Case 5:15-cv-02543-BLF Document 378 Filed 02/14/19 Page 16 of 16



 1 expired. Toshiba also knew that it was paying royalties on large-pitch packages since it certainly

 2 knew the technical characteristics of its own products.

 3         Thus Toshiba was aware back in 2010 of all facts on which it now seeks a refund under the

 4 guise of a breach of the implied covenant of good faith and fair dealing claim. Since this was

 5 more than four years before it brought its claim, the claim is time-barred as a matter of law.

 6 IV.     CONCLUSION

 7         Toshiba is not entitled to a royalty refund based on Tessera’s alleged breach of the implied

 8 covenant. Such a refund is prohibited under federal patent law barring refunds where the plaintiff

 9 took no affirmative steps to bring the infringement issue to a head and under California law

10 barring refunds of voluntarily-made payments. Toshiba’s claim also fails because Tessera did not

11 deprive Toshiba of the benefits of the Agreement and because Toshiba filed its counterclaim too

12 late, beyond the statute of limitations. The Court should thus grant partial summary judgment

13 against Toshiba’s cross-claim for a refund of previously-paid royalties.

14

15 Dated: February 14, 2019                          Respectfully submitted,
16
                                                     IRELL & MANELLA LLP
17

18

19                                                   By: /s/ A. Matthew Ashley
                                                          A. Matthew Ashely
20                                                        Attorneys for Plaintiff
                                                          TESSERA, INC.
21

22

23

24

25

26

27

28
                                                                   Tessera's Motion For Partial Summary Judgment
                                                                    On Toshiba's Request For A Refund Of Royalty
                                                                                                        Payments
                                                   - 12 -                           Case No. 5:15-CV-02543-BLF
